McCall, J.
The decedent, Henry Steubing, in his lifetime executed a last will and testament, by the terms and conditions of which he specifically devised several pieces of property. By reason of his conveying the title to these properties after the execution of his will, some dubiety has been occasioned as to the rights of his surviving widow; and an expression of the court is sought in this action in the sense of construing the several clauses containing the said devise. The will was executed on the 21st day of July, 1902. The testator died on December 31, 1904, and the will was admitted to probate on the 21st of January, 1905. The clauses or paragraphs which are to be subjects-of our consideration are numbered respectively third, fourth, fifth and sixth, and read as follows: “ I give and devise unto my beloved wife, Katherine Steubing, the premises now commonly known and designated as number five West One Hundred and Thirty-fourth street of Manhattan, City of Hew York, free and clear of all incumbrances. If the said premises number five West One Hundred and Thirty-fourth street should at the time of my decease be incumbered by a mortgage, then -I direct my executors, hereinbefore named, to cause said mortgage to be paid out of my estate so that my said wife shall receive the title to the said premises free from all incumbrances. I further direct my executors, hereinbefore named, to pay to my said wife, Katherine Steubing, the sum of ten thousand dollars ($10,000), these provisions for iny said wife being in lieu of dower. Fourth. All of the furniture, ornaments, silverware, jewelry and other personal effects which shall be contained in the house occupied by me at the time of my death, with the exception of three pieces, viz., a bedstead, wardrobe and dressing case, contained at the date hereof in the second parlor of my present residence, I give and bequeath to my said wife, Katherine Steubing. The aforesaid three pieces of furniture I give and bequeath to my daughter, Wilhelmina Elizabeth Hoffmann, and, in the *159event of her not surviving me, then to my granddaughter, Henrietta W. A. Hoffmann. Fifth. I give, devise and bequeath unto my executors, hereinbefore mentioned, the premises known at the present time as number nine hundred (900) Third avenue, situated in the Borough of Manhattan, City of Hew York, and, in addition thereto, the sum of ten thousand dollars ($10,000) in cash, in trust, nevertheless, to collect and receive the rents, issues and profits thereof and to apply the same to the support, education and maintenance of such child as shall be born to me by my present wife, Katherine Steuhing, until such child shall attain the age of twenty-one years * * * (In the event of such child of my said wife, Katherine Steuhing, not arriving at the age of twenty-one years, then and in that event I give and devise the said premises number nine hundred Third avenue, together with the principal sum of ten thousand dollars [$10,000], hereinbefore mentioned, or the proceeds derived from the premises number nine hundred Third avenue, unto my daughter, Wilhelmina Elizabeth Hoffmann. In the event that my said daughter, Wilhelmina Elizabeth Hoffman, should not then be living, then I direct that the title to the said property nine hundred Third avenue and the trust fund of said ten thousand dollars, or, in the event of the sale hereafter had of said premises, then the proceeds derived from same shall be paid over unto my grandchild, Henrietta W. A. Hoffmann.) Sixth. All the rest, residue and remainder of my estate, both real and personal, of which I shall die seized or possessed or in or to which I shall have any right, title or interest, wheresoever the same may be situated, I give, devise and bequeath unto my executors and trustees, hereinbefore named, or to the survivor of them, in trust, to collect and receive the income of said rest, residue and remainder of my estate, and, after payment of all expenses, charges and outlay from said income, to pay the balance of said income unto my daughter, Wilhelmina Elizabeth Hoffmann, during her natural life, and, upon her decease, to pay over the rest, residue and remainder of my said residuary estate unto my grandchild, Henrietta W. A. Hoffmann.” On April 15, 1904, testator sold the premises Ho. 5 *160West One Hundred and Thirty-fourth street, his wife joining in the conveyance, and at the time of the transfer, the title was burdened with a mortgage of $8,000, and, by direction of the testator at the time of the transfer, ¿ purchase-money mortgage was executed by the grantee to testator’s daughter, Wilhelmina S. Hoffmann, for $6,000'. On January 20, 1903, testator transferred premises Ho. 900 Third avenue, receiving as a consideration therefor $56,000, of which $12,000 was paid in cash and the balance, $44,000, by taking a purchase-money mortgage therefor. The deceased and Katherine Steubing were married July 30, 1901) and no issue was born of the marriage. At the time of his death he was seized of two pieces of real estate, which are conceded to be worth $48,500. The total cash assets which came into the hands of the plaintiff, as executor, amounted to $127,151.32. It must be accepted as admitting of little cavil or dispute that the sale or alienation by the testator in his lifetime of the premises Ho. 5 West One Hundred and Thirty-fourth street, and Ho. 900 Third avenue revoke the specific devise of same, as shown by his will. In the one instance (the One Hundred and Thirty-fourth street property), the revocation was absolute and, at the time of testator’s death, this particular piece was converted into a different estate, and the devise as originally provided for by testator’s will lapsed. McNaughton v. McNaughton, 34 N. Y. 201; Gray v. Gray, 5 App. Div. 132. In the instance of Ho. 900 Third avenue, while the same doctrine that, by reason of the sale by testator during his life of this particular piece there has been wrought a revocation of the devise, is applicable, still by reason of the fact that testator has specifically provided in this case what is to be done with proceeds of sale under certain contingencies, if one is had, call is made for a rendering of that particular portion of the fifth clause of said will, and a following to an ultimate disposition of this part of the estate so that there may be thorough conformity to the will of testator. Of course, the primary intention of testator, by the creation of the estate provided in this clause, was the care, maintenance, support and education of any child that might *161¡be born of his marriage with' Katherine Steubing. 3ÑTo child was ever born of such marriage, and, expressly providing •against the contingency of such child if born not arriving :at majority, he passes the property, with the $10,000, or in event of sale, the proceeds derived therefrom to his daughter, Wilhelmina Elizabeth Hoffmann, if she be then alive.' I know that the language employed is, “ or proceeds from the ■premises number 900 Third avenue,” but, inasmuch as he •absolutely devises the fee of the property should he die possessed and such contingency arise, it must of necessity follow that, if he has disposed of the property, “ the proceeds ■from the premises ” means proceeds from sale of the premises. And this, too, whether such sale occurred before or ;after testator’s death. On the question of the widow’s position and the attitude to be assumed by her as to her dower Tights, in my judgment she is practically in the position ■where she is bequeathed $10,000 in lieu of all claim for ■dower, and she must elect whether she will accept the same, or, in the alternative, assert her right of dower in the real ■estate of which decedent died seized. She is not entitled to the equivalent of the proceeds of the sale of the One Hundred and Thirty-fourth street property, nor can there be spelled out in her favor a bequest of $8,000 by implication, because, in keeping with his original intention to give her that house, he desired it should go to her free of a mortgage incumbrance of that amount; his subsequent alienation of that property, the widow, then wife, joining in the execution of that instrument, ■ absolutely disposes of that question, and, if further light of testator’s intention was needed, the taking back of a purchase-money mortgage not in wife’s name, but daughter’s, speaks too plainly on that score.
Judgment accordingly; submit findings.